BIJUR, J.
The evidence in this action for conversion establishes almost conclusively that the plaintiff was merely the agent and representative of the judgment debtor, upon whose property an execution was levied by the defendant, a city marshal. The goods were those used in and about a bakery, which by a number of instruments of transfer had been placed in the name of the plaintiff under circumstances which indicate clearly that he, who admitted on the stand that he was a workman in the clothing business, acted merely as a dummy in the transaction. It is impossible to escape the conclusion that the jury was affected by some consideration other than the evidence submitted.
Judgment in favor of plaintiff must therefore be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.